Case 1:19-cv-02960-GBD Document 49 Filed 06/08/20 Page 1 of 1

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT a
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK poe #
CVI INVESTMENTS, INC., | DATE FU. LED UN 0-8 2020
Plaintiff,
ORDER
-against- :
19 Civ. 2960 (GBD)
STEVEN M. MARIANO,
Defendant.
xX

GEORGE B. DANIELS, United States District Judge

The status conference is adjourned from June 17, 2020 to August 12, 2020 at 9:45 am

Dated: New York, New York
June 8, 2020

SO ORDERED.

Grew, B Dare

CEeRCEt i}. DANIELS
d

States District Judge

 
